UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6950



TIMOTHY LAMONT HAZEL,

                                                Plaintiff - Appellant,

          versus


MS.   PARKER,   Correctional  Officer,   Nash
Correctional   Institution;  NORTH   CAROLINA
DEPARTMENT OF CORRECTIONS, Head of the NCDOC
Division of Prisons @ 831 West Morgan Street,
Raleigh, NC 27603,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-03-358-5-H)


Submitted:   August 14, 2003                 Decided:   August 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Lamont Hazel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy   Lamont   Hazel   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.          We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.          See Hazel v.

Parker, No. CA-03-358-5-H (E.D.N.C. June 5, 2003).            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                   2